 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
      ILENE DUVALL,                                      Case No. 1:18-cv-00835 EPG
12
13                        Plaintiff,                     FINAL JUDGMENT AND ORDER
                                                         REGARDING PLAINTIFF’S SOCIAL
14             v.                                        SECURITY COMPLAINT
15    COMMISSIONER OF SOCIAL
      SECURITY,
16
                          Defendant.
17
18
19
20            This matter is before the Court on Plaintiff’s complaint for judicial review of an

21   unfavorable decision by the Commissioner of the Social Security Administration regarding her

22   application for Disability Insurance Benefits and Supplemental Security Income. The parties have

23   consented to entry of final judgment by the United States Magistrate Judge under the provisions

24   of 28 U.S.C. § 636(c) with any appeal to the Court of Appeals for the Ninth Circuit. (ECF Nos. 7,

25   8, 9).

26            At a hearing on June 25, 2019, the Court heard from the parties and, having reviewed the

27   record, administrative transcript, the briefs of the parties, and the applicable law, finds as follows:

28   \\\



                                                         1
 1      I.      Whether RFC Included Sufficient Limitations for Plaintiff’s Irritable Bowel
 2              Syndrome
 3           Plaintiff first challenges the ALJ’s RFC by arguing “The ALJ failed to include work-
 4   related limitations in the RFC consistent with the nature and intensity of Plaintiff’s limitations,
 5   and failed to offer any reason for discounting all of Ms. Duvall’s symptoms related to irritable
 6   bowel syndrome.” (ECF No. 14, at p. 1).
 7           At step 2, the ALJ found that Plaintiff’s severe impairments included irritable bowel
 8   syndrome (“IBS”). (A.R. 21). However, at step 4, the ALJ found that Plaintiff had the residual
 9   functional capacity to perform the full range of medium work as defined in 20 CFR 416.967(c).
10   (A.R. 25). The ALJ did not include any limitations specifically attributable to IBS.
11           The Court will affirm the ALJ's determination of Plaintiff’s RFC if the ALJ applied the
12   proper legal standard and his decision is supported by substantial evidence. Bayliss v.
13   Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).
14           Here, substantial evidence supported the ALJ’s decision not to incorporate any specific
15   limitations into the RFC to account for Plaintiff’s IBS. The ALJ’s decision extensively examines
16   Plaintiff’s allegations and the medical record related to IBS. (AR 25-27). He included the
17   following reasons, which are supported by the record:
18              •   “Diagnostic images of her abdomen taken since the protective filing date have
19                  shown fecal material, scattered and non-specific bowel gas, and a subtle low-
20                  density area in the pancreatic body, but they revealed little definitive evidence of
21                  significant, chronic abnormalities. A colonoscopy done on August 11, 2015 found
22                  internal hemorrhoids but was otherwise normal.” (A.R. 25, citations omitted).
23              •   “In addition, the treatment records reflect that her medication is generally
24                  effective. She testified that her medication helps a lot and allows her to avoid
25                  hospitalization. Treatment records dated September 18, 2014, February 20, 2015,
26                  July 24, 2015, and May 9, 2016 also mentioned that her medication helps relieve
27                  her constipation. A treatment record dated June 2, 2016 reported that she was
28                  doing well on medication. According to a treatment record, dated May 21, 2016,



                                                        2
 1                  her medication is usually able to keep her chronic abdominal problems under
 2                  control. According to a treatment record dated May 9, 2016, she has trouble with
 3                  stool frequency only when she misses her medication.” (AR 25-26, citations
 4                  omitted).
 5              •   “The claimant has described daily activities that are not limited to the extent one
 6                  would expect, given the complaints of disabling symptoms and limitations.
 7                  Despite her physical impairments, she is essentially independent in personal care.
 8                  She is able to prepare simple meals, perform most household chores, and take care
 9                  of 3 young grandchildren and a pet dog.” (A.R. 26).
10              •   “The record contains evidence suggesting that the claimant may be
11                  misrepresenting the degree of her limitations. The psychological consultative
12                  examiner believed that the claimant exhibited exaggerated demeanor and made
13                  inconsistent allegations during the examination.” (A.R. 26)
14              •   “[I]n the function report, she mentioned her digestive symptoms in passing only
15                  and did not even report frequent restroom use.” (A.R. 26)
16              •   “A review of the record in this case reveals no restrictions recommended by a
17                  treating source. It is also emphasized that all of the medical opinions in the record,
18                  which are discussed below, generally agreed the claimant could perform medium
19                  work, despite her impairments.” (A.R. 26)
20          While the Plaintiff points to other evidence, largely consisting of Plaintiff’s testimony,
21   and also disagrees about the probative value of the reasons given, especially the discussion of
22   activities of daily living, Plaintiff does not challenge these reasons or the citations given in
23   support of them. The Court finds that they constitute substantial evidence in support of the RFC.
24          Plaintiff also appears to make a legal objection to the extent that the RFC did not include
25   any specific limitations due to IBS notwithstanding IBS being considered a severe impairment at
26   step 2. In light of the reasons given above, it would appear that the error, if any, would be in
27   finding IBS to be a severe impairment at step 2, and not that additional limitations were required.
28   Nevertheless, the Ninth Circuit has rejected this argument and found that each step is evaluated



                                                         3
 1   separately from each other steps such that finding of a severe impairment at step 2 does not
 2   require any specific work limitations at later steps. See Bray v. Commissioner of Social Security
 3   Admin., 554 F.3d 1219, 1228–1229 (9th Cir. 2009) (“Bray offers no authority to support the
 4   proposition that a severe mental impairment must correspond to limitations on a claimant's ability
 5   to perform basic work activities.”); see also Hoopai v. Astrue, 499 F.3d 1071, 1075–1076 (9th
 6   Cir. 2007) (“Hoopai reasons that since the ALJ determined that his depression impairment was
 7   severe at step two, then it must constitute a significant non-exertional limitation at step five such
 8   that the assistance of a vocational expert is required. This argument lacks merit. . . . But even
 9   assuming that the ALJ found that the depression impairment alone was severe, a step-two
10   determination that a non-exertional impairment is severe does not require that the ALJ seek the
11   assistance of a vocational expert at step five.”).
12      II.       Whether the ALJ Erred in Failing to Address the Opinion of Dr. Stotts
13            Plaintiff next argues that the ALJ committed legal error by failing to address the opinion
14   from Dr. Stotts, who diagnosed Plaintiff with a cognitive impairment. It is undisputed that Dr.
15   Stotts wrote her opinion in November 2008, almost six years before Plaintiff applied for Social
16   Security Income in March, 2014.
17            As an initial matter, the parties disagree whether it is legal error to fail to address this
18   medical opinion in the ALJ’s decision. Plaintiff points to regulations stating that every medical
19   opinion must be “considered” and “evaluated.” See 20 C.F.R. § 404.1527 (“In determining
20   whether you are disabled, we will always consider the medical opinions in your case record
21   together with the rest of the relevant evidence we receive. . . . Regardless of its source, we will
22   evaluate every medical opinion we receive.”); Shafer v. Astrue, 518 F.3d 1067, 1069 (9th Cir.
23   2008) (“the ALJ contravened governing regulations requiring him to develop the record when
24   there is evidence of a medically determinable mental impairment and evaluate every medical
25   opinion received.”). Defendant, in contrast, points to case law that only probative evidence must
26   be “discussed.” See Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394–1395 (9th
27   Cir. 1984) (“The Secretary, however, need not discuss all evidence presented to her. Rather, she
28   must explain why “significant probative evidence has been rejected.” Here, the evidence which



                                                           4
 1   the Secretary ignored was neither significant nor probative.”) (internal citations omitted).
 2                This Court has not located definitive authority on whether the ALJ legally errs in failing to
 3   address a medical opinion substantially before the alleged onset date, which is controverted by
 4   another doctor. It is not able to determine on this record whether the ALJ considered and
 5   evaluated this medical opinion and failed to address it in his opinion, or whether he failed to
 6   consider it at all.
 7                The Court need not address this legal issue because it finds that any error is harmless. The
 8   ALJ analyzed Plaintiff’s allegations of mental and cognitive limitations extensively, including the
 9   following:
            She complains of memory problems and allegedly has difficulty following
10
            instructions. However, there is little objective evidence that she has had
11          significant difficulties in this domain. The treatment records document little
            evidence of cognitive problems. In fact, during a mental consultative examination
12          conducted in August 2014, she demonstrated no memory impairment and had no
            problem with communication, comprehension, or expression. She also exhibits no
13
            memory loss on September 30, 2016. She has the cognitive capacity to drive a car,
14          prepare simple meals, perform most household chores, handle her own finances,
            take care of 3 young grandchildren and a pet dog, and help her grandchildren with
15          homework. In addition, during an interview with a Social Security employee
16          conducted on May 6, 2014, the claimant showed no difficulty understanding or
            answering questions. Moreover, the undersigned observed that the claimant was
17          able to understand and answer questions during the hearing conducted on
            November 28, 2016.
18
     (A.R., 23, citations omitted). Additionally, the ALJ did address the opinion of Dr. McDonald,
19
     who conducted a mental consultative examination in August 2014 and concluded that the
20
     claimant had no significant mental limitations. (A.R. 24, A.R. 322 et seq.) As this consultative
21
     examination was conducted within the relevant period, it was far more probative that Dr. Stotts’
22
     opinion from several years earlier.
23
           III.      Conclusion
24
                  Thus, the Court finds that the decision of the Commissioner of Social Security is
25
     supported by substantial evidence, and the same is hereby affirmed.
26
     \\\
27
     \\\
28



                                                             5
 1        The Clerk of the Court is directed to close this case.
 2
 3   IT IS SO ORDERED.

 4
       Dated:   July 2, 2019                                 /s/
 5                                                   UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     6
